EXAMINER'S AMENDMENT
1.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alison P. Slaughter on June 9, 2021. The support for the amendment is found in instant specification (Table 2 of instant specification).

2.  The application has been amended as follows: 

Claims 1-15 are cancelled.

Claim 16 is amended as follows:


   16. (Currently Amended) An organoelectroluminescent element which has on a substrate an anode, a first intermediate organic layer composed of at least one organic layer, a light- emitting layer, a second intermediate organic layer composed of at least one organic layer, and a cathode in this order and in which light is extracted from said anode side, wherein 
        said light-emitting layer contains a single light-emitting material that is oriented in a horizontal direction with the substrate, the order parameter of said light-emitting material in said light-emitting layer is at least 0.7,
 having a structure of Formula 1:

    PNG
    media_image1.png
    173
    236
    media_image1.png
    Greyscale
              Formula 1

and said light-emitting layer further contains a single host material having a structure of Formula 2:


    PNG
    media_image2.png
    206
    227
    media_image2.png
    Greyscale
                     Formula 2,

the relationship between thickness T1 (nm) of said first intermediate organic layer and thickness T2 (nm) of said second intermediate organic layer is such that 1.2<T1/T2<2.8 and also such that T1 is 48 nm to 110nm and T2 is 35 nm to 40 nm 


Claim 16 becomes claim 1.
Claim 17 becomes claim 2, dependent on claim 1.

Reasons for Allowance
4.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely,
Nakayama et al (US 2006/0210828), Choi et al (US 2008/0111476), Kwong et al (US 2006/0280965), Nishimura et al (US 2011/0001130) for the following reasons.

1) Nakayama et al discloses a light emitting device (as to instant claim 17) comprising: a glass substrate, an anode, a hole transporting/injecting  layer, a light-emissive layer, an electron injecting/transporting layer and a cathode ([0064]), wherein:
- the light emitting layer is having a single layer structure and comprises a phosphorescent or fluorescent material ([0069]);
- the hole injecting/transporting layer comprises an organic single layer having thickness of 10-500 nm ([0070]);
- the electron-injecting/transporting layer is a single layer having a thickness of 10-500 nm ([0072]).
The light emitting layer consisting of a host material and a phosphorescent light-emitting material ([0118]), wherein the light-emitting material is having the following structure A ([0045], page 5):

    PNG
    media_image3.png
    149
    240
    media_image3.png
    Greyscale
Structure A
Wherein the rings C, D, E are substituted aromatic rings, wherein the substituents on said rings include hydrocarbyl, such as methyl ([0016], [0046]) and alkoxy such as methoxy ([0019], [0046]); X is oxygen and R5 and R6 are hydrogens ([0045]).
Nakayama et al does not recite the ratio of the thicknesses of the hole transporting/injecting layer to the electron transporting/injecting layer being more than 1.2 and less than 2.8, and the light-emitting layer further comprising a single host of Formula 2 as required by instant claim 16.

2) Choi et al discloses an organic LED comprising a substrate, an anode, a hole injecting layer (HIL), a hole transport layer (HTL), an emissive layer, an electron transport layer (ETL), an electron injection layer (EIL) and a cathode ([0043], [0006], Fig. 4), and thickness of said layers is as follows: HIL- 20-200nm, or 40-150nm ([0049]); HTL- 10-100 nm, or 20-60 nm ([0052]), ETL- 10-40nm ([0057]) and EIL- 0.2-1 nm ([0060]), wherein specifically, Example 1 shows the thickness of both hole injection and hole  transport layer (“hole transport region”) of 80 nm, and the total thickness of electron transport layer and electron injection layer (“electron transport region”) of 60 nm ([0068]-[0069]), so the ratio of the hole transport region to electron transport region is 80/60=1.3. Choi et al does not recite the light-emitting layer further comprising a 

3) Kwong et al discloses an organic light emitting device (OLED) comprising an organic emissive layer disposed between an anode and a cathode, wherein the organic emissive layer includes a phosphorescent material and a triphenylene compound having repeat units of triphenylene moiety (Abstract], [0002], [0010]), specifically triphenylene compound having the following structures (p. 9):

    PNG
    media_image4.png
    245
    262
    media_image4.png
    Greyscale

However, Kwong et al does not disclose the ratio of the thicknesses of the hole transporting/injecting layer to the electron transporting/injecting layer being more than 1.2 and less than 2.8, and the light-emitting layer further comprising a single light-emitting material of Formula 1 as required by instant claim 16.

4) Nishimura et al discloses an organic electroluminescent (EL) device comprising: a substrate, an anode on said substrate, a hole injecting/transporting layer, a phosphorescent-emitting layer, an electron injecting/transporting layer and a cathode 

    PNG
    media_image5.png
    284
    446
    media_image5.png
    Greyscale
Formula A
And the triphenylene is having the formula (p. 56):

    PNG
    media_image6.png
    240
    259
    media_image6.png
    Greyscale

However, Nishimura et al does not disclose the ratio of the thicknesses of the hole transporting/injecting layer to the electron transporting/injecting layer being more than 1.2 and less than 2.8.


.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764